Citation Nr: 1515536	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant had active service from January 2002 to May 2004, and was discharged under other than honorable conditions.  He served in Iraq as part of Operation Iraqi Freedom, and his awards and decorations include the Combat Action Ribbon and the Navy Presidential Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law Judge in a February 2014 videoconference hearing.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant's offenses in service include an Article 15 for driving under the influence in August 2002 and testing positive for marijuana in October 2003; he had no record of previous in-service drug use.

2.  The appellant's actions during service do not constitute willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's character of service is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).
 
There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).
 
The regulation 38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).
 
The appellant served on active duty from January 2002 to May 2004, at which time he was discharged under other than honorable conditions.  His service personnel records show that he had two incidents of misconduct over his 28 months of service.  First, in August 2002 he wrongfully disobeyed a lawful order by drinking alcohol under the legal drinking age and physically controlled a passenger car while drunk.  Second, in October 2003 he tested positive on a urine drug screening for marijuana.  In a February 2004 service personnel record, the appellant's Commanding Officer found that the appellant "has no record of previous in-service drug use," and "performed capably...since reporting in July 2002 and served honorably with [his] Company during Operation Iraqi Freedom."

In the January 2010 Administrative decision by the RO which found the appellant's service constituted a bar to VA compensation benefits, it was concluded he had exhibited willful and persistent misconduct.  

The Board finds that the appellant's two isolated incidents over 28 months of service do not qualify as "persistent" misconduct.  Moreover, his service was otherwise honest, faithful and meritorious-including his decorated service in Operation Iraqi Freedom.  Consequently, his discharge does not constitute a bar to VA compensation benefits.  38 C.F.R. § 3.12(d)(4).


ORDER

The appeal to establish that the character of the appellant's service is not a bar to VA benefits is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


